Case 1:19-cr-10056-DJC- Document 34-1 Filed: 65/28/449—Page-t-e#2——_______——-

Heath McAuliffe

Hopkinton, MA 01772

May 24, 2019

The Honorable Denise J. Casper
United States District Judge
Moakley Federal Courthouse
One Courthouse Way

Boston, MA 02210

Dear Judge Casper:

I know you will be reviewing the Presentence Report, as well as written submissions by my
lawyer and the prosecutors, but I wanted to communicate my feelings about my crime to you directly.

To be honest, it has taken me some time to come to grips with my wrongdoing and stop
making excuses, blaming the “culture”, and feeling sorry for myself. When I first learned that I was
going to face federal criminal charges, I felt it was unfair. I told myself that almost all of my
colleagues at Troop E were doing the same thing, that it wasn’t really a big deal, and that it wasn’t
fair that I was one of a handful of Troopers being singled out for federal prosecution and having my
career and reputation ruined.

However, over the past few months, with the help of my therapist and my pastor, I have had
time and space to reflect upon my conduct, on the decisions I made, and on the importance of
accepting the consequences of my actions with grace and humility. For most of my adult life, I was
a Massachusetts State Trooper. I became a Trooper because I wanted to help people and serve my
community. I recognize that law enforcement officers are given great authority. With such power,
they bear a responsibility to conduct themselves with honor and integrity in the performance of their
duties and as citizens. They have to be beyond reproach.

EXHIBIT 1
 

Case 1:19-cr-10056-DJC Document 34-1 Filed 05/28/19 Page 2 of 2

The Honorable Denise J. Casper
United States District Judge
May 24, 2019

Page 2

I now recognize that when I schemed to take money for overtime I hadn’t earned, I betrayed
my oath, my badge, and my community. I stole money from the taxpayers I was supposed to serve.
I brought dishonor on myself, my family, and on the State Police, an institution that I love. I also
failed as a father who serves as a role model for my young sons.

It really doesn’t matter that many other Troopers were doing the same thing, that our superior
officers knew about it, or that only a handful of us were singled out for federal prosecution. Iam
responsible for my own conduct; I chose to commit this crime; and I must now face the
consequences of my actions, whatever they may be.

I know that my law enforcement career is over, but I hope I will have an opportunity to serve
others in the community in the future and to make amends to those I have wronged.

Respectfully yours,

Heath McAuliffe
